Citation Nr: 0505369	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-43 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
service-connected cold injury of the left upper extremity.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected cold injury of the right upper extremity.

4.  Entitlement to a rating in excess of 10 percent for 
service-connected cold injury of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for 
service-connected cold injury of the right lower extremity.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

?	The increased rating claims are remanded to issue a 
statement of the case.
?	The TDIU claim is remanded for adjudication of 
inextricably intertwined issues.

In this case, the veteran is service-connected for PTSD, 
evaluated as 30 percent disabling; cold injury of the left 
upper extremity, evaluated as 10 percent disabling; cold 
injury of the right upper extremity, evaluated as 10 percent 
disabling; cold injury of the left lower extremity, evaluated 
as 10 percent disabling; and cold injury of the right lower 
extremity, evaluated as 10 percent disabling.  He contends 
that such service-connected disabilities have rendered him 
unable to secure and follow a substantially gainful 
occupation.  Therefore, the veteran argues that he is 
entitled to a TDIU rating.  

The January 2004 rating decision on appeal also denied an 
increased rating for the veteran's service-connected PTSD and 
cold injuries of his four extremities.  In such rating 
decision, the RO relied on VA examinations conducted in 
October 2003.  The Board observes that X-rays taken at such 
VA examination revealed osteoarthritis in the veteran's hands 
and feet.  The examiner, in relevant part, stated that "it 
is as likely as not that these changes are 'part' of the 
veteran's cold injury residuals . . ." Thereafter, in 
December 2004, the veteran's representative submitted a 
statement arguing that the manifestations of the veteran's 
service-connected disabilities were of such a severity so as 
to warrant a TDIU rating.  The veteran's representative 
specifically referenced the fact that the veteran had 
osteoarthritis and believed that such was related to his cold 
injury residuals.  The Board accepts such document as a 
notice of disagreement as to the denial of the veteran's 
increased rating claims.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26 (2003).  Thus, remand for 
issuance of a statement of the case on these issues is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, these issues will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997). 

The issues of entitlement to increased ratings for service-
connected PTSD and cold injuries of the four extremities are 
inextricably intertwined with the veteran's claim of 
entitlement to a TDIU rating.  Thus, before the issue of the 
TDIU rating can be addressed on appeal, the Board finds that 
the RO must first issue a statement of the case addressing 
the veteran's increased rating claims.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  If the claims are not 
resolved in the veteran's favor, the RO should ensure that 
the veteran is afforded an opportunity to complete the 
procedural steps required for a proper appeal, as outlined in 
38 U.S.C.A. § 7105.  

Accordingly, this case is REMANDED for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issues of entitlement 
to increased ratings for service-
connected PTSD, cold injury of the left 
upper extremity, cold injury of the right 
upper extremity, cold injury of the left 
lower extremity, and cold injury of the 
right lower extremity.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to these issues is 
perfected within the applicable time 
period, then it should return to the 
Board for appellate review.

2.  Following the reconsideration and the 
issuance of a statement of the case 
regarding the veteran's increased rating 
claims, his claim of entitlement to a 
TDIU rating should be readjudicated, 
based on the entirety of the evidence.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

